Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Claims 4, 10-13, 15, 20, 22-27 and 31-43 are pending.
Claims 1-3, 5-9, 14, 16-19, 21 and 28-30 are cancelled.
Claim 22 is currently amended.
Claims 31-43 are new.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 4, 10-13, 15, 22-27 and 31-43 as filed on November 12, 2021 are pending and under consideration to the extent of the elected species, e.g., the composition is a shampoo.

Withdrawn Objections / Rejections
In view of the amendment of the claims and upon further consideration, the double patenting rejection over copending Application No. 16/234,883 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 11, 2021 (2x), August 17, 2021 (2x), October 7, 2021, and March 14, 2022 were considered.

Claim Objections
Claims 23 and 39 are objected to because of the following informalities:  polyquaternium-37 is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10-13, 15, 22-27 and 31-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 22 as previously amended and new claims 31 and 33 recite about 1 to 30 wt% of one or more non-taurate anionic surfactants and new claim 32 recites about 5 to 25 wt% of one or more non-taurate anionic surfactants as disclosed in various embodiments of the specification (see previous 112(a) rejection of claim 22 in Non-Final Rejection mailed November 12, 2020).  Applicant’s Remarks of April 12, 2021 cite to pages 28-30 in support of the amendments and new claims.  However, the embodiment of page 28 recites a composition which also requires about 0.01 to 20 wt% of one or more water-soluble solvents.  There is no basis for excluding this component from the claimed composition(s).  This is new matter.  Claims 4, 10-13, 15 23-27 and 34-43 are included in this rejection because they depend from a rejected claim and because they also recite new matter.  Claims 10 and 11 are also included in this rejection because the embodiment of page 28 does not further comprise one or more fatty compounds.  To the contrary, it is the embodiment of pages 24-25 which comprises such.  Claims 12 and 13 are also included in this rejection because the embodiment of page 28 does not further comprise one or more silicones.  To the contrary, it is the embodiment of pages 24-25 which comprises such.  While the embodiment of page 28 may comprise the additional components described in Formulations #1 and #6 (page 30, lines 20-24, page 28, lines 1-3), these additional components are preservatives, salts, nonionic surfactants, thickeners, pH modifiers and fragrances as disclosed at page 89.  There is no basis in the as-filed specification for combining the embodiment of pages 24-25 (Formulations #2 - #5) with the embodiment of page 28 (Formulations #1 and #6) to create a new composition during prosecution.  This is all new matter.   
	Claim 22 as currently amended recites a weight ratio of taurine to citric acid of about 1:1.  Applicant’s remarks do not identify support for any of the amendments / new claims at page 8 of the Remarks.  Applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP 2163.  The original disclosure does not disclose this ratio.  It is presumed this ratio was impermissibly extrapolated from some example, e.g., Example 1 (Table at page 89, reproduced in part):

    PNG
    media_image1.png
    682
    474
    media_image1.png
    Greyscale

There is no basis the specification for contriving a ratio from these specific examples to the claimed genus when the broader disclosure does not identify a relationship between the amount of taurine and he amount of citric acid.  The introduction of the ratio is new matter as is the introduction of the qualifier “about”.  Claims 4, 10-13, 15 and 23-27 are included in this rejection because they depend from claim 2 and because they also recite new matter.  
	Claim 31 newly recites the composition is substantially free of silicones.  Applicant’s remarks do not identify support for any of the amendments / new claims.  See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP 2163.  There is no disclosure of such and in particular there is no disclosure of such in compositions comprising the combination of ingredients and amounts thereof as claimed.
	Claim 32 newly recites the composition is substantially free of cationic surfactants.  Applicant’s remarks do not identify support for any of the amendments / new claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP 2163.  There is no disclosure of such and in particular there is no disclosure of such in compositions comprising the combination of ingredients and amounts thereof as claimed.  Claims 34-38 are included in this rejection because they depend from claim 32 and thus they also recite new matter.
Claim 32 newly recites less than 2 wt% thickener, less than 5 wt% nonionic surfactant and less than 2 wt% preservative.  Applicant’s remarks do not identify support for any of the amendments / new claims.  See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP 2163.  There is no disclosure of such.  Page 23 appears to disclose select embodiments comprising, e.g., about 0.1 to 15 wt% or other bounded ranges, however, the disclosure of a bounded range does not support the newly claimed unbounded range nor does the passage at page 23 appear to be applicable to compositions comprising the ingredients of claim 32.  Page 52 appears to disclose select embodiments comprising, e.g., about 0.1 to 15 wt% or other bounded ranges, however, the disclosure of a bounded range does not support the newly claimed unbounded range nor does the passage at page 52 appear to be applicable to compositions comprising the ingredients of claim 32.  And page 24 appears to disclose select embodiments comprising, e.g., about 0.01 to 5 wt% preservative, however, the disclosure of a bounded range does not support the newly claimed unbounded range nor does the passage at page 24 appear to be applicable to compositions comprising the ingredients of claim 32.  This is all new matter.  Claims 34-38 are included in this rejection because they depend from claim 32 and thus they also recite new matter.
Claim 33 newly recites a composition comprising glycine. Applicant’s remarks do not identify support for any of the amendments / new claims.  See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP 2163.  While glycine is disclosed at pages 6 and 7, there is no disclosure of compositions comprising glycine in combination with the other ingredients and amounts thereof.  Claims 39-43 are included in this rejection because they depend from claim 33 and thus they also recite new matter.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s assertion that there is “nothing in the as-filed specification that suggests that non-taurate surfactants are only present in the compositions when water-soluble solvents are also present” is acknowledged but not found persuasive because the only support for and disclosure of compositions comprising non-taurate surfactants is at pages 25 and 28 and these embodiments / compositions differ from the newly claimed compositions.  Applicant is reminded their burden of showing support in the original disclosure for new or amended claims.  See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).  See MPEP 2163. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10-13, 15, 22, 24-27, 31, 32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record).
	Duranton ‘295 teach compositions comprising at least one aminoalkane sulphonic or sulphonothioic acid compound such as taurine in amounts from 0.05 to 10 wt% (title; abstract; paragraphs [0008], [0017]-[0040]; examples; claims), as required by instant claim 4. 
	The compositions may contain at least one (non-taurate) surfactant in amounts from 0.1 to 60 wt% (paragraphs [0041], [0056]; also [0276]).  The at least one surfactant may be chosen from anionic, amphoteric, nonionic surfactants and mixtures thereof (paragraphs [0042], [0044]-[0059]).  The at least one anionic surfactant is chosen from alkylsulfates and alkylether sulfates (paragraphs [0047], [0056]-[0057]), as required by instant claims 24 and 35.  The at least one amphoteric surfactant may be an alkylbetaine such as cocobetaine (paragraphs [0056], [0058]-[0059]), as required by instant claims 26, 27, 37 and 38. The exemplary compositions comprise 1.5 wt% coco-betaine (amphoteric surfactant as described in paragraph [0059]) and 10.5 wt% sodium laureth sulphate (anionic surfactant as described in paragraph [0057]), as required by instant claims 24-27 and 35-38.  Regarding the less than 2 wt% nonionic surfactant as required by instant claim 32, Duranton ‘295 render obvious compositions that are free of nonionic surfactants because “optional inclusion of a particular component teaches compositions that both do and do not contain that component” (MPEP 2123 I).  Additionally and/or alternatively, Duranton ‘295 render obvious surfactant(s) inclusive of nonionic in amounts from 0.1 to 60 wt%.
	The compositions may contain at least one conditioning agent chosen from inter alia synthetic oils (fatty compounds), plant oils (fatty compounds), silicones, cationic polymers, cationic surfactants, and also mixtures of these different compounds in amounts ranging from 0.001 to 20 wt% (paragraphs [0110], [0113]-[0114], [0266]), as required by instant claims 10-13 and 15.  Cationic polymers include inter alia polyquaternium 7 and are present from 0.01 to 20 wt%; the exemplary compositions comprise 0.1 wt% polyquaternium-7 (paragraphs [0114], [0126]-[0147]), as required by instant claim 15.  Silicones are present from 0.01 to 20 wt% (paragraphs [0114], [0148]-[0176]), as required by instant claim 13.  Regarding the wherein clause as required by instant claim 31, Duranton ‘295 render obvious compositions that are free of silicones (MPEP 2123 I).  Regarding the wherein clause as required by instant claim 32, Duranton ‘295 render obvious compositions that are free of cationic surfactants (MPEP 2123 I).  
	The compositions may be aqueous (paragraphs [0267]-[0268]).  The aqueous medium may contain at least one solvent inclusive of glycerine present from 0.5 to 40 wt%; the exemplary compositions comprise 2 wt% glycerine (paragraphs [0267]-[0268]).
	The compositions may comprise at least one additive normally used in cleansing products inclusive of preservatives and fatty substances in amounts from 0.1 to 20 wt% (paragraph [0269]), as required by instant claims 10 and 11.  
	The compositions may comprise an active substance such as alpha-hydroxy acids such as citric acid in amounts ranging from 0.01 to 20 wt% (paragraphs [0269], [0271]).  Citric acid is also an acidification agent (paragraphs [0277], [0279]).  Regarding the ratio as required by instant claim 22, Duranton ‘295 render obvious ranges which encompass ratios ranging from about 0.05/20 to 10/0.01.
	The compositions may be used for washing the hair and be in the form of a shampoo (paragraphs [0273]-[0274]).  The compositions may take the form of inter alia an emulsion or thickened emulsion (implies the presence of thickeners or not / 0 wt%) (paragraph [0283]). 
Duranton ‘295 fails to specifically teach or exemplify an embodiment of an aqueous composition comprising about 3 to 10 wt% of taurine and/or a salt, about 3 to 10 wt% of citric acid and/or a salt, about 1 to 30 wt% of one or more non-taurate surfactants, about 0.01 to 10 wt% of one or more cationic polymers, about 0.1 to 15 wt% of one or more amphoteric surfactants and at least one preservative as required by claims 22 and 31, however, a reference is analyzed using its broadest teachings and the specific combination of features claimed is rendered obvious by the disclosure of Duranton ‘295 because Duranton ‘295 render obvious aqueous compositions comprising 0.05 to 10 wt% of compounds inclusive of taurine, 0.01 to 20 wt% of an active substance such as an alpha-hydroxy acid such as citric acid, 0.1 to 60 wt% surfactant(s) inclusive of anionic and amphoteric surfactants inclusive of compositions comprising 10.5 wt% sodium laureth sulphate and 1.5 wt% coco-betaine, 0.001 to 20 wt% of at least one conditioning agent chosen from inter alia cationic polymers inclusive of polyquaternium-7, and preservatives as elaborated supra.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Likewise, Duranton ‘295 render obvious the optional inclusion of 0.001 to 20 wt% of at least one conditioning agent chosen from inter alia synthetic oils (fatty compounds), plant oils (fatty compounds), silicones, cationic surfactants, and also mixtures of these different compounds, and optional inclusion embraces the exclusion of said agents.  See MPEP 2123.  Therefore, the instantly claimed compositions are prima facie obvious in view of Duranton ‘295.
Duranton ‘295 fails to specifically teach or exemplify an embodiment of an aqueous composition comprising about 1 to 10 wt% of taurine and/or a salt, about 5 to 25 wt% of one or more non-taurate surfactants, about 0.01 to 5 wt% of one or more cationic polymers, about 0.1 to 15 wt% of one or more amphoteric surfactants, and at least one silicone as required by claim 32, however, a reference is analyzed using its broadest teachings and Duranton ‘295 render obvious aqueous compositions comprising 0.05 to 10 wt% of compounds inclusive of taurine, 0.1 to 60 wt% surfactant(s) inclusive of anionic and amphoteric surfactants inclusive of compositions comprising 10.5 wt% sodium laureth sulphate and 1.5 wt% coco-betaine, 0.001 to 20 wt% of at least one conditioning agent chosen from inter alia silicones and cationic polymers inclusive of polyquaternium-7 as elaborated supra.  See MPEP 2144.05.  Likewise, Duranton ‘295 render obvious the optional inclusion of 0.001 to 20 wt% of at least one conditioning agent chosen from inter alia cationic surfactants, optional inclusion of thickeners, optional inclusion of preservatives, and optional inclusion of nonionic surfactants and optional inclusion embraces the exclusion of said agents.  See MPEP 2123.  Therefore, the instantly claimed compositions are prima facie obvious in view of Duranton ‘295.

	
Claims 4, 10-13, 15, 22-27, 31, 32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record) as applied to claims 4, 10-13, 15, 22, 24-27, 31, 32 and 35-38 above, and further in view of Ogihara et al. (US 2013/0216491, published August 22, 2013, IDS reference filed October 28, 2019).
The teachings of Duranton ‘295 have been described supra.
Duranton ‘295 do not teach cationic polymers chosen from guar hydroxypropyltrimonium chloride, polyquaternium-4, polyquaternium-10, polyquaternium-37 or mixtures thereof as required by claim 23.
Duranton ‘295 do not teach polyquaternium-10 as required by claim 34.
This deficiency is made up for in the teachings of Ogihara.
Ogihara teach cleansing compositions (title; abstract; paragraph [0004]; claims).  The compositions comprise cationic polymers inclusive of polyquaternium-10, polyquaternium-7 and the like (paragraphs [0097]-[0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cationic polymers taught by Ogihara inclusive of polyquaternium-10 for the cationic polymers in the compositions of Duranton ‘295 because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 4, 10-13, 15, 22-27 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2014/0246041, published September 4, 2014, of record) in view of Tanihara et al. (EP 855,178, published July 29, 1998, of record).
	Krueger teaches hair treatment agents inclusive of shampoos comprising 0.01 to 20 wt% of selected esterquats inclusive of citrate salts thereof (salt of citric acid) and inter alia taurine as a care-providing substance in amounts from 0.001 to 10 wt% (ratio of about 0.001/20 to 10/0.01) (title; abstract; paragraphs [0011], [0037], [0015]-[0023], [0025] and [0052]; claim 1), as required by instant claim 4.  When used in combination with the esterquats (cationic surfactant / polymer), the composition imparts hair conditioning (title; abstract; paragraph [0300]).  The compositions may be aqueous (paragraph [0031]).  Aqueous encompasses aqueous alcoholic comprising aqueous solutions including 3 to 70 wt% of an alcohol such as isopropanol (paragraph [0032]).
	The compositions may comprise surfactants (paragraph [0200]).  Anionic surfactants, preferred in shampoos, are present from 2.5 to 35 wt% (paragraphs [0201]-[0225]).  While anionic surfactants may comprise acyl taurides (paragraph [0202]), such are not required (MPEP 2123).  Anionic surfactants may comprise fatty alcohol sulfates and/or fatty alcohol ether sulfates; fatty alcohol sulfates have 12 to 14 carbon atoms (lauryl, myristyl) and a cation that is preferably sodium (paragraphs [0226]-[0227]), as required by instant claims 24, 25, 35, 36, 40 and 41.  Amphoteric surfactants may be present from 0.5 to 9 wt% and include inter alia cocamidopropyl betaine (paragraphs [0228]-[0230], [0247]-[0248], [0250]-[0251], [0258]), as required by instant claims 26, 27, 37, 38, 42 and 43.  In addition to or instead of the amphoteric surfactants, the compositions may (optionally) comprise nonionic surfactants such as 0.1 to 15 wt% alkylpolyglucoside (paragraphs [0259]-[0273]).  The compositions may (optionally) comprise 0.1 to 10 wt% cationic quaternary compounds (substantially free of cationic surfactants as defined in the paragraph bridging pages 104=105 of the instant specification as filed) (paragraphs [0273]-[0300]). 
	Cationic quaternary compounds inclusive of polymers may be present from 0.1 to 10 wt% (paragraphs [0273], [0301]-[0302], [0335]), as required by instant claim 15.  Cationic polymers include polyquaternium-37 (paragraph [0308]), as required by instant claims 23 and 39.  Further cationic cellulose polymers include polyquaternium-10 (paragraphs [0310], [0312]), as required by instant claims 23, 34 and 39.
	In addition, short-chain carboxylic acids having a MW less than 750 can be present (paragraphs [0024], [0340]-[0341]).  
	The compositions may (optionally) comprise dimethicones inclusive of a silicone elastomer blend (paragraph [0183]), as required by instant claim 12.
	The compositions may comprise further care-providing substances inclusive of oils (fatty compounds) inclusive of silicone oils (paragraphs [0095]-[0100]), as required by instant claims 10 and 12.  For example, the compositions may include 0.15 to 15 wt% of at least one vegetable oil (paragraph [0110]), as required by instant claims 10 and 11.  The compositions may include 0.15 to 15 wt%  silicone(s) (substantially free of as defined in the paragraph bridging pages 104=105 of the instant specification as filed) (paragraphs [0114], [0121], [0139], [0163]-[0166], [0169], [0171], [0178]-[0179], [0184]-[0186]), as required by instant claims 12 and 13.
	The compositions may further comprise one or more amino acids inclusive of glycine in amounts of 0.01 to 5 wt% (paragraphs [0187]-[0188], [0197]-[0199]).
	Krueger does not expressly teach a thickener or a preservative, and the nonionic surfactants are disclosed as optional (0 wt%), as required by instant claim 32.  
	Krueger does not specifically teach at least one preservative as required by claims 22, 31 and 33.
These deficiencies are made up for in the teachings of Tanihara.
Tanihara teach hair care products inclusive of shampoos comprising 0.01 to 10 wt% of alpha-hydroxycarboxylic acids inclusive of citric acid (title; abstract; page 2, lines 37-46; page 3, lines 21-24).  When used in combination with silicone elastomers, the composition imparts hair conditioning (abstract).  The hair care products may optionally contain components commonly employed in cosmetics such as preservatives (page 3, lines 29-35).
Although Krueger render obvious hair treatment agents comprising 0.01 to 20 wt% of citrate salts of selected esterquats, additionally and/or alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-chain carboxylic acids as employed in the shampoo compositions of Krueger to comprise 0.01 to 10 wt% of alpha-hydroxycarboxylic acids inclusive of citric acid as taught by Tanihara because this amount is suitable for the inclusion within shampoo compositions.  One would be motivated to do so to reap the conditioning benefit thereof.  There would be a reasonable expectation of success because citric acid is a species of short-chain carboxylic acid embraced by Krueger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shampoo compositions to further comprise components commonly employed in cosmetic hair care products inclusive of shampoos such as preservatives as taught by Tanihara in order to preserve the composition.  


Claims 4, 10-13, 15, 22-27 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Scheunemann et al. (EP 1,690,524 A2, published August 16, 2006, as evidenced by the Google translation) in view of Hloucha et al. (US 2011/0142778, published June 16, 2011).
	Scheunemann teach cleaning- (shampoo) and conditioning agents, for skin and hair, comprising (title; abstract; paragraphs [0044]-[0047]; claims):
0.0001 to 10 wt% of at least one quaternized hydroxyethylene cellulose (cationic) polymer, as required by instant claim 15, and 
at least one other substance selected from the group inclusive of amino acids inclusive of glycine or taurine at 0.01 to 5 wt% (claim 12; paragraph [0023]), organic acids inclusive of citric acid at 0.01 to 10 wt% (claim 13; paragraphs [0024]-[0028]), and nonionic and cationic polymers which differ from a) inclusive of polyquaternium-37 and/or polymers based on hydroxypropyl guar at 0.01 to 5 wt% (claim 14; paragraphs [0031], [0039]-[0040]), as required by instant claims 4, 15, 23, 39.  Regarding the ratio as required by instant claim 22, Scheunemann render obvious ranges which encompass ratios ranging from about 0.01/10 to 5/0.01.
The cleansing agents further comprise 0.1 to 50 wt% of a surfactant system selected from anionic, amphoteric, zwitterionic or/and nonionic (claim 6).  The surfactant system comprises alkyl ether sulfates (anionic, non-taurate), amine oxides (nonionic), alkyl polyglucosides (nonionic) and/or betaines (amphoteric/zwitterionic) (claims 7-8; paragraphs [0049]-[0050], [0054], [0058]-[0059]), as required by instant claims 24, 26, 35, 37, 40, 42.  A preferred zwitterionic surfactant is cocamidopropyl betaine (paragraph [0050]), as required by instant claims 27, 38, 43.  The exemplary aqueous shampoo comprises about 0.27*(40 wt%) ~= 10 wt% sodium lauryl ether (laureth) sulfate, about 0.30*(6 wt%) ~= 1.8 wt% disodium cocoamphodiacetate (amphoteric), 0.4 wt% polyquaternium-10, 0.8 wt% PEG-7 glyceryl cocoate (nonionic), about 0.675*(4 wt%) ~= 2.7 wt% alkyl polyglucoside (nonionic), 2.5 wt% citric acid (about 3 wt% because the qualifier about permits some tolerance), 0.5 wt% sodium benzoate (preservative) (paragraphs [0095]-[0096]), as required by instant claims 15, 23-26, 34-36, 39-42. Regarding the at least one nonionic surfactant present up to 5 wt% as required by instant claim 32, because the nonionic surfactants are optional alternatives, Scheunemann render obvious compositions that are free of nonionic surfactants / 0 wt% because “optional inclusion of a particular component teaches compositions that both do and do not contain that component” (MPEP 2123 I).  Additionally and/or alternatively, Scheunemann render obvious about 3.5 wt% because the exemplary aqueous shampoo comprises 0.8 wt% PEG-7 glyceryl cocoate (nonionic) and about 0.675*(4 wt%) ~= 2.7 wt% alkyl polyglucoside (nonionic), (paragraphs [0095]-[0096]). 
	The compositions may (optionally) further comprise 0.01 to 10 wt% of a silicone (claims 15-16; paragraph [0068]), as required by instant claims 12-13.  Regarding the wherein clause as required by instant claim 31, Scheunemann render obvious compositions that are free of silicones (MPEP 2123 I).  Additionally and/or alternatively, the exemplary aqueous shampoo does not comprise silicones (paragraphs [0095]-[0096]).  Additionally and/or alternatively, because the instant specification defines the term “substantially free” as less than 5 wt% in the paragraph bridging pages 104-105, optional inclusion of the silicone of Scheunemann from 0.01 to 10 wt% renders obvious compositions as newly claimed (MPEP 2144.05).
	The compositions may (optionally) comprise 0.05 to 10 wt% cationic surfactants (paragraphs [0060]-[0063]).  Regarding the wherein clause as required by instant claim 32, Scheunemann render obvious compositions that are free of cationic surfactants (MPEP 2123 I).  Additionally and/or alternatively, because the instant specification defines the term “substantially free” as less than 5 wt% in the paragraph bridging pages 104-105, optional inclusion of the cationic surfactants of Scheunemann from 0.05 to 10 wt% renders obvious compositions as newly claimed (MPEP 2144.05).
	The shampoo compositions contain, in addition to the water base, preservatives and optionally oily body (fatty compounds) and components for adjusting the viscosity (thickeners) (paragraphs [0046]-[0047], [0066]-[0067], [0089]), as required by instant claim 10.  Regarding the at least one thickener present up to 2 wt% as required by instant claim 32, because the thickeners are optional (MPEP 2123 I), Scheunemann render obvious 0 wt% which falls within the claimed range.  Regarding the at least one preservative present up to 2 wt% as required by instant claim 32, because the preservatives are optional, Scheunemann render obvious 0 wt% (MPEP 2123 I).  Additionally and/or alternatively, Scheunemann render obvious 0.5 wt% because the exemplary aqueous shampoo comprises 0.5 wt% sodium benzoate (preservative) (paragraphs [0095]-[0096]).
Scheunemann do not specifically teach  about 1 to 25 wt% fatty compounds as required by claim 11.  
	This deficiency is made up for in the teachings of Hloucha.
	Hloucha teach aqueous shampoo compositions; the compositions comprise 0.5 to 10 wt% of a microemulsion comprising inter alia 5 to 30 wt% of an oil body (title; abstract; paragraph [0041]; claims).  The microemulsion facilitates the incorporation of relatively large amounts of oil bodies, which then synergistically with the cationic polymers inclusive of polyquaternium-10 and the surfactants inclusive of alkyl ether sulfates and cocamidopropyl betaine, bring about exceptional conditioning properties (paragraphs [0007], [0041]).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Scheunemann to comprise about 0.5 to 10 wt% of a microemulsion comprising about 5 to 30 wt% of an oil body as taught by Hloucha in order to reap the expected benefit of exceptional conditioning properties.  There would be a reasonable expectation of success because the compositions of Scheunemann may optionally contain oily bodies, because the compositions of Scheunemann may be cleansing or/and conditioning, and because the compositions of Scheunemann comprise the cationic polymers and the surfactants with which the microemulsion synergistically interacts.


Claims 33 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 6,348,189, published February 19, 2002, IDS reference filed November 30, 2020) in view of Rizk (US 9,006,162, published April 14, 2015).
	Tanabe teach aqueous hair cleansing compositions / shampoos comprising (title; abstract; column 3, lines 59-61; Table 1; claims):
0.01 to 20 wt% of glycine or alanine; 
0.01 to 5 wt% of a hydroxy- or/and carboxylic acid inclusive of citric acid (paragraph bridging columns 1-2); 
5 to 40 wt% of an anionic surfactant (non-taurate) selected from an alkylsulfuric acid salt, an alkylethersulfuric acid salt or an N-alkylamidoalkanolsulfuric acid ester salt inclusive of sodium POE (2.0) dodecylsulfate (laureth sulfate) (Table 1), as required by instant claims 40-41; and, optionally,
0.01 to 5 wt% of a cationic polymer inclusive of cationized guar gum derivatives or/and cationized cellulose derivatives (column 2, line 62 through column 3, line 26; claim 5); and, optionally,
0.01 to 10 wt% silicone (column 3, lines 27-46; claim 6).
The compositions may further comprise inter alia additional surfactants, viscosity modifiers (thickeners), or/and preservatives (column 3, lines 47-55).
	Tanabe do not specifically teach about 0.1 to 15 wt% amphoteric surfactants as required by claim 33.
	Tanabe do not specifically teach the polymers chosen from claim 39.
	Tanabe do not specifically teach the amphoteric surfactants chosen from claims 42-43.
	These deficiencies are made up for in the teachings of Rizk.
	Rizk teaches an aqueous cleansing composition comprising (title; abstract; column 1, line 60 through column 2, line 8; column 10, lines 13-35; claims):
about 6 to 20 wt% of at least one nonionic surfactant;
about 3 to 10 wt% of at least one amphoteric surfactant chosen from betaines, sultaines, amphoacetates or/and amphoproprionates and in particular from betaines inclusive of, for example, coca betaine or/and cocoamidopropyl betaine (columns 5-6, “Amphoteric Surfactant”), as required by instant claims 42-43; 
about 2 to 8 wt% of at least one anionic surfactant chosen from salts of inter alia alkyl sulfates or/and alkyl ether sulfates and in particular from sodium lauryl sulfate or/and sodium laureth sulfate (columns 6-8, “Anionic Surfactant”; claims 6, 18-19); and 
about 0.01 to 5 wt% of at least one cationic conditioning polymer inclusive of cationic cellulose derivatives such as polyquaternium-10, guar hydroxypropyltrimonium chloride, polyquaternium-4 or/and polyquaternium-37 (columns 8-9, “Cationic Conditioning Polymer”; claim 8), as required by instant claim 39.
The composition may further comprise adjuvants or additives inclusive of preservatives or/and thickeners (column 9, lines 20-38 and 49-58; claim 9).  Shampoos contain standard surfactants such as anionic, nonionic and/or amphoteric; the surfactant blend of Rizk enables the composition to incorporate increased amounts of conditioning surfactants in comparison to classical compositions (column 1, lines 13-27; column 2, lines 22-32; column 4, lines 14-21; column ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Tanabe to further comprise the surfactant blend of Rizk comprising at least one nonionic surfactant and about 3 to 10 wt% of at least one amphoteric surfactant such as coca betaine or/and cocamidopropyl betaine because Rizk found the combination of these standard surfactants with anionic surfactants enables the incorporation of increased amounts of conditioners.  There would be a reasonable expectation of success because the compositions of Tanabe comprise the same anionic surfactants as taught by Rizk and because Tanabe expressly teach the compositions may further comprise additional surfactants. 
	Regarding claim 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cationic conditioning polymers of Rizk inclusive of cationic cellulose derivatives such as polyquaternium-10 for the cationic polymers in the compositions of Tanabe or/and of Tanabe in view of Rizk because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to Applicant’s allegation that the cited references do not disclose the newly claimed features, such is not found persuasive as set forth in the modified / new grounds of rejection.  
	With regard to Duranton ‘295, Applicant’s contention that the citric acid disclosed therein is not applicable to shampoos is not found persuasive because there is no such disclosure in Duranton ‘295.  Furthermore, Applicant is reminded the designation of the composition as a shampoo does not impart any structural / limiting compositions to the claims.  Therefore, the rejection over Duranton ’295 is properly maintained in modified form as necessitated by Applicant’s amendments and new grounds of rejection are applied herewith as necessitated by Applicant’s introduction of newly claimed embodiments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 10-13, 15, 22-27 and 31-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 25-38 of copending Application No. 15/941,916 and (2) claims 1-14 of copending Application No. 15/942,085 in view of Scheunemann et al. (EP 1,690,524 A2, published August 16, 2006, as evidenced by the Google translation) and Hloucha et al. (US 2011/0142778, published June 16, 2011).
Withdrawn composition claims of the copending Applications are included in this rejection because withdrawn claims are still pending.

	The instant claims are drawn to aqueous compositions comprising 3 to 10 wt% or 1 to 10 wt% taurine and/or a salt thereof or 0.5 to 10 wt% of glycine and/or a salt thereof, 0 or 3 to 10 wt% or any amount of citric acid and/or salt thereof, about 1 to about 30 wt% of one or more non-taurate anionic surfactants such as SLS, about 0.01 to 10 wt% of one or more cationic polymers such as polyquaternium-37 or/and polyquaternium-10, about 0.1 to 15 wt% of one or more amphoteric surfactants such as cocamidopropyl betaine, and at least one preservative.  The compositions may further comprise fatty compounds from about 1 to 25 wt%, or silicones from about 0.1 to 20 wt%.  The compositions may be free of silicones or free of thickeners, nonionic surfactants, preservatives and cationic surfactants. 
	The copending ‘916 claims are drawn to aqueous compositions comprising at least 0.5 wt%, 1 to 10 wt% of at least one amino or aminosulfonic acid or salt thereof, at least 0.5 wt%. 0.5 to 10 wt% of a carboxylic acid or salt thereof, and at least one anionic surfactant.  The amino/aminosulfonic acid may be taurine.  The carboxylic acid may be citric acid. 
	The copending ‘085 claims are drawn to aqueous compositions comprising at least 0.5 wt% of at least one amino or aminosulfonic acid or salt thereof, and at least 0.5 wt% of a carboxylic acid or salt thereof.  The amino/aminosulfonic acid is selected from inter alia glycine or/and taurine.  The carboxylic acid may be citric acid.  The compositions may further comprise one or more anionic, amphoteric or/and cationic surfactants in amounts from 1 to 25 wt%.  
	The instantly claimed compositions fall within the scope of the generic compositions claimed in the copending Applications.  The conflicting claims differ with respect to the particulars of the compositions, however, these differences are obvious in view of the disclosures of Scheunemann and of Hloucha of as elaborated supra.  The conflicting claims differ with respect to the species of amino acid, however, Scheunemann render obvious glycine or/and taurine in amounts which overlap the claimed amounts.  The conflicting claims differ with respect to the types and amounts of surfactants, however, Scheunemann render obvious combinations of anionic surfactants inclusive of sulfates/SLeS and amphoteric surfactants inclusive of betaines/coca-betaine in amounts which overlap the claimed amounts.  The conflicting claims differ with respect to the types and amounts of cationic polymers, however, Scheunemann render such obvious as conditioning agents used in combination with the specific surfactants as claimed.  The conflicting claims differ with respect to the preservative, however, Scheunemann render such obvious as an optional additive.  The conflicting claims differ with respect to the fatty compounds or/and silicones, however, Scheunemann and Hloucha render such obvious as optional conditioning agents used in combination with the specific surfactants claimed.  The conflicting claims differ with respect to the exclusion of particular ingredients, however, Scheunemann teach these ingredients as optional components in compositions as instantly claimed and optional inclusion of a particular component teaches compositions that both do and do not contain that component (MPEP 2123).  Because the instantly claimed compositions are already possessed by Scheunemann and by Hloucha, the instantly claimed compositions are an obvious variant of the generic compositions of the copending Applications.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s request that the provisional double patenting rejections of record be held in abeyance is acknowledged but is denied because Applicant has already been advised that a request to hold a rejection in abeyance is improper and non-responsive.  Because Applicant’s remarks remain non-responsive to the rejections, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathews et al. (US 4,793,992, IDS reference filed October 28, 2019) teach hair treatment compositions comprising 1 to 10 wt% taurine; the pH is adjusted with citric acid (title; abstract; column 3; column 4, lines 25-54; claims).
Konrad et al. (US 4,855,130) teach a composition inclusive of a shampoo comprising 0.5 to 25 wt% glycine, 1 to 10 wt% of an organic acid / citric acid, and 0.5 to 10 wt% of a wax and/or oil component (title; abstract; column 2, lines 32-43; column 3, lines 39-47; paragraph bridging columns 3 and 4; Examples; claims).  
	Yu et al. (US 5,091,171) teach aqueous therapeutic compositions inclusive of shampoos comprising hydroxy acids inclusive of citric acid in combination with an amphoteric compound inclusive of amino acids inclusive of glycine or/and taurine (title; abstract; column 3, lines 3-30; column 4, line 37 through column 5, line 27; column 7, lines 40-52; column 13, lines 40-58; claims).
	Hinz et al. (US 5,785,962) teach an aqueous shampoo comprising at least one anionic, nonionic and (or) zwitterionic (amphoteric) surfactant and mixture of at least 0.1 wt% lactic acid, at least 0.05 wt% citric acid, and at least 0.05 wt% pyrrolidone carboxylic acid; the upper limit of the organic acids is not critical but does not exceed 5 wt% (title; abstract; column 1, lines 5-10 and 26-30; claims).
	Wells et al. (US 5,853,707) teach conditioning shampoos comprising (a) surfactants, (b) non-volatile hair conditioning agents, and (c) water (title; abstract; claims).
	Hoelzel et al. (US 6,231,843) teach aqueous shampoos comprising 5 to 50 wt% of anionic, nonionic or/and amphoteric surfactants, 2 to 10 wt% of at least two fruit acids inclusive of citric acid, 0.2 to 2 wt% of a panthenol, and further cosmetic ingredients (title; abstract; claims).
	Sato et al. (US 2006/0062751) teach novel surfactants comprising an alkali salt of an amino acid inclusive of glycerine or/and taurine, and a detergent composition thereof (title; abstract; paragraphs [0027]-[0032], [0045], [0046], [0048]; claims).
Pan et al. (WO 2017/196299) teach compositions inclusive of shampoos comprising aloe and taurine (title; abstract; paragraphs [4], [22]; claims).  
Nabi et al. (WO 2017/116465) teach compositions inclusive of shampoos comprising 0.001 to 5 wt% of taurine in combination with arginine and glycine (title; abstract; paragraphs [0015]-[0017], [0019]-[0022], [0026]; claims).  
Gallagher et al. (EP 437 114 A1) teach an aqueous shampoo composition comprising 0.5 to 40 wt% anionic surfactant, 0.01 to 10 wt% film forming polymer, and 2.5 to 20 wt% carboxylic acid that is preferably citric acid (title; abstract; page 2, “Brief summary”; page 3, “Carboxylic acid”; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633